Citation Nr: 1409146	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  06-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left wrist disability, to include as a result of a service connected ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to April 1996.

This matter was previously before the Board of Veterans' Appeals (Board) from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim remaining on appeal was remanded by the Board in September 2007, September 2011, March 2013, and September 2013.  

In March 2007, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The weight of the evidence is against a conclusion that a current left wrist disability is etiologically related to service or to a ganglion cyst of the right wrist.    

CONCLUSION OF LAW

The criteria for service connection for a left wrist disability, to include as a result of a service connected ganglion cyst of the right wrist, are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2004 letter, sent prior to the initial unfavorable decision issued in a February 2005, advised the Veteran of the evidence and information necessary to substantiate her claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, an April 2006 letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the Board recognizes that the April 2006 letter was provided after the initial decision, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records, and records from the Social Security Administration (SSA), have been obtained and considered, and the record reflects substantial compliance with the request to obtain such records in the prior Board remands.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands.).  

The Veteran was also provided VA examinations and opinions addressing her claim and, in their totality, the examinations and opinions rendered are adequate to decide the issue on appeal.  In this regard, the clinicians who conducted the examinations and completed the opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and included complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiners (in particular, the physician who completed the November 2013 opinion) offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds the November 2013 addendum opinion to be in compliance with the instructions of the most recent remand.  Stegall, supra.  

Additionally, as previously noted, in March 2007, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing office or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2007 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the onset and etiology of the Veteran's claimed left wrist disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, to include questioning her as to whether she had received any non-VA treatment for her left wrist disability, and the record was held open for 60 days for the purpose of obtaining such evidence, and any other additional pertinent evidence.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining additional evidence and a medical examination/opinion.  As noted in the preceding paragraphs, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that, in part due to "overuse" of the left wrist during service as a result of a ganglion cyst in the right wrist, she has developed a current left wrist disability, to include a ganglion cyst of the left wrist.  However, while the STRs reflect treatment for a ganglion cyst of the right wrist, and service connection for such disability has been granted, they do not reflect treatment for a ganglion cyst of the left wrist or any other left wrist disability.  Moreover, reports from a January 1996 "Chapter 8/Pregnancy" examination conducted approximately three months prior to separation, and medical history collected at that time, refer to disability in the right, but not the left, wrist.  

The first post-service evidence pertaining to the left wrist is reflected on a VA outpatient treatment report dated in June 2004, over eight years after service.  At that time, the Veteran complained about numbness in the second and third digits, and the physical examination revealed mild tenderness to palpation of the left wrist with a full range of motion and "good" grip strength.  The assessment in pertinent part was "[g]anglionic cyst X two left wrist."  VA outpatient treatment reports dated from 2005 and 2006 also reflect treatment for symptoms typical of carpal tunnel syndrome in the left wrist and pain in the left wrist radiating from the cervical spine.  The record also reflects an April 2009 SSA evaluation, with the physical examination reports from this evaluation noting "swelling and tenderness over the dorsal surface of the left wrist from a small ganglion."   

The Veteran has also been, as previously referenced, provided with VA examinations and opinions addressing the instant claim, with the initial such examination conducted in October 2011 diagnosing the Veteran with carpal tunnel syndrome of both wrists but a ganglion cyst of only the right wrist.  Following the examination and, as noted by the examiner, review of the STRs and VA clinical records, the examiner concluded that the carpal tunnel syndrome of the left wrist was not the result of active duty or the ganglion cyst in the right wrist.  The rationale for this decision that "[t]here was no evidence of left wrist pathology in [the STRS] and [records dated shortly] after active duty."  The examiner opined at that time that the "bilateral wrist conditions" were "probably" related to nerve damage associated with uncontrolled diabetes mellitus.  

The March 2013 remand found the above opinion to be inadequate in that it did not provide a nexus opinion as to whether a left ganglion cyst "shown during the appeal period" was related to the Veteran's military service as the examiner "made no mention" of a ganglion cyst of the left wrist "shown on examination or in the record" during the appeal period.  As such, the remand directed that the Veteran be afforded a VA examination to include an opinion as to whether there was evidence that the Veteran had a ganglion cyst of the left wrist or any other current left wrist disability and, if so, whether it was at least as likely as not that any current left wrist disability was incurred in or otherwise related to her military service.  The March 2013 remand also requested that if a left wrist ganglion cyst was not identified on examination, the VA examiner was to opine as to whether it was as likely as not that the left wrist ganglion cyst referenced on the July 2004 private and April 2009 SSA clinical reports described above was incurred in or was otherwise related to the Veteran's military service or caused by or aggravated by her service-connected right wrist disability.

The May 2013 VA physical examination conducted pursuant to the March 2013 remand did not demonstrate a ganglion cyst of the left wrist.  The reports from this examination document review of the clinical record contained in the claims file, and the examiner noted that the July 2004 VA outpatient treatment report discussed above "does not describe a cyst on wrist exam" but was likely a reference to a history provided by the Veteran.  As support for this conclusion, the examiner noted that a VA hand clinic note dated in 2005 did not reflect the presence of a cyst.  The examiner also noted that the review of the claims file revealed two electromyographic (EMG) studies that were negative for carpal tunnel syndrome and that x-rays of the left wrist conduced in 2011 and at the May 2013 VA examination were negative.  The examiner also found that it was less likely as not that the Veteran had a left wrist condition that was related to service or aggravated by the service connected right wrist condition, and that it was more likely that the current left wrist symptoms were the result of a left C7 radiculopathy.  The rationale for the conclusion included the assessment that if it were the case that a left wrist disability had existed since service, she would not have had a normal nerve conduction study and left wrist X-ray more than 15 years later.  

The clinician also repeated the fact that the examination conducted at that time did not reveal a left wrist ganglion cyst; that a ganglion cyst was not described on the examination conducted in conjunction with the July 2004 VA outpatient referenced above or subsequent examination; and that a left wrist ganglion cyst was not demonstrated in the STRs.  Based on these facts, the examiner concluded that it was less likely as not that a ganglion cyst of the left wrist was incurred in, aggravated by, or otherwise related to the Veteran's military service.  

The September 2013 Board remand was necessary because the VA examiner who completed the above opinion failed to consider all the evidence of record, in particular, the above referenced April 2009 SSA clinical report, or provide a rationale for the opinion that the previously diagnosed left wrist ganglion cyst (in July 2004 and April 2009) was not caused or aggravated by the service-connected ganglion cyst removal of the right wrist.  As such, the September 2013 Board remand directed that the Veteran be afforded an addendum opinion that addressed these inadequacies found in the opinion that followed the May 2013 VA examination. 

The opinion requested by the September 2013 Board remand, completed in November 2013 as previously noted, is documented by the clinician to have been based on a review of the VBMS file, to include the previous medical opinions and lay statements.  Pertinent findings and conclusions rendered in the November 2013 opinion included the conclusion that the Veteran did not have a ganglion cyst on the left wrist but that she may have, despite negative EMG results, carpal tunnel syndrome and left C7 radiculopathy that possibly explained her left wrist complaints.  In providing the rationale for the determination that the Veteran did not have a ganglion cyst on the left wrist, the clinician made reference to medical literature indicating that such cysts represented a "harmless tumor that can go away on its own."  

With respect to any "possible" carpal tunnel syndrome existing in the left wrist, it was concluded in the November 2013 opinion that such was less likely as not related to active service, and noted that the Veteran's complaints of left wrist pain since service were considered in reaching this conclusion.  In providing the rationale for this finding, the clinician noted that the "ganglion cyst that [the Veteran] previously had [] does not lead to the type of symptoms that she has.  They are more likely due to carpal tunnel syndrome or L[ef]T cervical radiculopathy."   

As for the July 2004 and April 2009 records indicative of a ganglion cyst of the left wrist, the examiner said that such findings were indicative of a ganglion cyst that "at least as likely as not" started during the Veteran's active service or [was] otherwise related to such service, and has continued to the present, though it may not [be] present currently."  [While this opinion on its face appears to be positive to the claim, as the rationale for the opinion was, as stated by the clinician, the same as that provided for the negative opinions above, any positive effect of this opinion to the Veteran is significantly diminished, particularly given this same clinician's determination that a ganglion cyst of the left wrist is not currently present.]   

The final determination of the November 2013 opinion was that it was less likely as not that any currently diagnosed left wrist disorder was caused or aggravated by the service-connected residuals of a ganglion cyst of the right wrist.  The rationale for the opinion was that the "currently non-existing past ganglion cyst" was a disorder that does not affect the deeper structures of the hand so as to cause or aggravate the Veteran's symptoms.  With respect to such current symptoms, the clinician emphasized that there was no "official" diagnosis of carpal tunnel syndrome in the VA examination reports or other medical evaluations reviewed, and that the diagnosis was only "possible" carpal tunnel syndrome.  

In addition to the clinical evidence set forth above, the record includes a May 2007 statement submitted on behalf of the Veteran by an individual who reported that that she grew up with the Veteran.  She stated that prior to entering the military, the Veteran never complained about wrist pain and only started having such pain during service.  This individual indicated that the Veteran's left wrist pain has progressed to the point that she now is not able to hold on to objects.  

Applying the pertinent legal criteria to the facts summarized above, the fact that the STRs, particularly given the fact that such records are not silent for a right wrist disability, are silent for a left wrist disability represents probative evidence weighing against the Veteran's claim.  Such contemporaneous documents have much greater probative value than the Veteran's assertions, to include to the undersigned, reporting left wrist disability during service, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See also Caluza v. Brown, 7 Vet. App. 498   (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  

The Board also finds significance in the fact that seven years had passed since service discharge before the Veteran filed this claim, and that it was after her application was filed that the first evidence of treatment for a left wrist disability was clinically referenced.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Given the above, the Board finds the statements by the Veteran and the individual who submitted the letter on her behalf in May 2007 reporting an in-service onset of a left wrist disability to not be credible.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine the credibility of the testimony and other lay evidence.")    

With respect to any contentions by the Veteran, the individual who submitted the May 2007 letter, or her representative linking current left wrist disability to service or service-connected right wrist disability, they are not competent to provide evidence as to such a complex medical question as to whether there is a nexus between any current left wrist disability and service or the service connected ganglion cyst of the right wrist, to include by way of aggravation.  Specifically, the question of the etiology of a condition such as any current left wrist disability that may exist is a medical subject concerning a physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of the etiology of any left wrist disability currently shown may not be competently addressed by lay evidence, and the opinions of the Veteran, the individual who submitted the May 2007 letter, or her representative which purport to link a current left wrist disability to service or service connected right wrist disability is nonprobative evidence.  Moreover, the Board finds the competent negative medical evidence addressing the matter of whether a current left wrist disability is related to service or service-connected right wrist disability represented by the VA examinations and opinions, particularly the most recent such opinion rendered in November 2013, to be more persuasive than the lay assertions in this regard.  See Nieves-Rodriguez, Stefl, supra. 

In reaching the above conclusion, the Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In short, the Board finds that the preponderance of the evidence is against a determination that the Veteran has a current disability due to any current left wrist disability, to include a ganglion cyst that was said on the most recent VA examination/addendum opinion to not be present, as a result of service or the serve connected right wrist disability, to include by way of aggravation.  

In short, the Board finds from the above that the preponderance of the evidence is against the claim for service connection for a left wrist disability.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim for service connection for a left wrist disability must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

ORDER

Service connection for a left wrist disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


